Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00031-CV
____________
IN THE ESTATE OF C. WALTER WAITS
BLACKSHEAR, SR.
a/k/a WALTER WAITS BLACKSHEAR,
Deceased
 
 

 
On Appeal from the
County Court
Jefferson County,
Texas
Trial Court Cause
No. 96110
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed November 25, 2008.  On February 4, 2009, a
copy of the parties= Rule 11 Settlement Agreement was filed in this Court.  See
Tex. R. Civ. P. 11.  As part of
the settlement agreement, appellant, C. Walter Waits Blackshear, Jr., agreed to
dismiss this appeal.  As a result of the settlement, all issues in this appeal
have been rendered moot.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.